Per Curiam.

At the date of the demise, on the 1st of May, 1811, the possession of the defendant was lawful, and not tortious. He entered on the premises the 15th of April preceding, under an agreement of the lessor to sell. That agreement purported that possession was to be delivered, oh the payment of 100 dollars; and the defendant paid, that sum on taking possession under the agreement. He was, consequently, entitled to a notice to quit, or a demand of possession, before suit brought, and the case of Right v. Beard (13 East, 210.) is in point. The court are, accordingly, of opinion, that upon this case, a judgment of nonsuit must be entered.
Judgment of nonsuit.